Fourth Court of Appeals
                               San Antonio, Texas
                                      July 15, 2019

                                   No. 04-19-00195-CR

                                   Wayne BEDFORD,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR10884
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER


       The State’s Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended till July 22, 2019.


                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court